 In the Matter of JOHN JANOWSKI AND EDWARD JANOR SKI, CO-PART-NERS,D/B/A LEEDON WEBBING COMPANY, EMPLOYERandTEXTILEWORKERSUNION OF AMERICA, CIO, PETITIONERCaseNo. 1-RC--580SUPPLEMENTAL DECISIONANDDIRECTIONJanuary 18, 1949Pursuant to a Decision and Direction of Election,' an election bysecret ballot was held on November 23, 1948, under the direction andsupervision of the Regional Director for the First Region, among theemployees of the Employer in the unit found appropriate.At theclose of the election, the parties were furnished a Tally of Ballots.The Tally shows that there were approximately 18 eligible voters andthat 19 ballots were cast, of which 8 were for the Petitioner, 6 againstthe Petitioner, and 5 were challenged.As the challenged ballots were sufficient in number to affect theresults of the election, the Regional Director investigated the chal-lenges, and on December 23, 1948, issued and duly served upon theparties his Report on Challenged Ballots.In his Report, the Regional Director recommended that the chal-lenge to the ballot of Alexander Makowski be sustained, and that thechallenges to the ballots of Alexander Davidow and Eleanor Conroybe overruled and their ballots be opened and counted.No exceptionshaving been filed to this portion of the Report on Challenged Ballots,we hereby adopt the Regional Director's recommendations as to thesethree challenged ballots.Exceptions were filed by the Employer to the Regional Director'sfindings and recommendations with respect to the challenged ballotsof William Kruel and Henry Patuchek.Kruel was challenged by the Employer because of his employmenton a part-time basis.The Regional Director's findings indicate thatI October 29, 1948 ; unpublished.81 N. L. R. B., No. 35.216 LEEDON WEBBING COMPANY217Kruel is a high school student who has worked for the Employer forapproximately 2 years, seldom less than 24 hours a week and often asmany as 38 hours.On the ground that Kruel is a regular and year-round, part-time employee, the Regional Director recommended thathe be found eligible to vote and that his challenged ballot be openedand counted. In his Exceptions, the Employer raises further objec-tions to Kruel's eligibility to vote on the alleged grounds that (1)Kruel has no expectation of staying on the job beyond next spring,and (2) his schooling relates to a skill not utilized in his employment.We find neither ground material to the issue of Kruel's eligibility.We agree with the Regional Director that, although a student, Kruel,as a regular part-time employee, has sufficient interest in the employ-ment conditions at the plant to be eligible to Vote .2Accordingly, wehereby declare his ballot to be valid and shall order that it be openedand counted.Patuchek was challenged by the Petitioner.The Regional Direc-tor, upon the basis of certain facts ascertained in his investigation,recommended that the challenge be sustained for the alleged reasonthat the work of this employee "is so closely allied to management."As noted above, the Employer excepted to the findings and recom-mendation of the Regional Director.The Exceptions of the Em-ployer contained allegations which raise material issues of fact as tothis employee.However, we find it unnecessary at this time to ordera hearing to resolve these issues of fact, because a conclusive electionmay result from the opening and counting of the three challengedballots found valid herein.3DIRECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with John Janowski and Edward Ja-nowski, co-partners, d/b/a Leedon Webbing Company, Pawtucket,Rhode Island, the Regional Director for the First Region shall, pur-suant to National Labor Relations Board Rules and Regulations,within ten (10) days from the date of this Direction, open and countthe ballots of Alexander Davidow, Eleanor Conroy, and WilliamKruel, and thereafter prepare and cause to be served upon the partiesa Supplemental Tally of Ballots, including therein the counting of thechallenged ballots.CHAIRMAN HERZOG and MEMBER GRAY took no part in the considera-tion of the above Supplemental Decision and Direction.zSee,e. g.,Matter of Inter-Mountain TelephoneCo , 79 N L. R. B. 715.8Matter ofGlenn L.Martin Company,76 N L R B. 755.